DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
 Note new claim 19 was first submitted on 1/6/2020 and withdrawn by original presentation on 3/3/2020.  As applicant has amended non-elected claim 19, its status is being updated as remaining non-elected by original presentation.  Newly submitted claims 19, 28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The new group of claim 19, 28 listed above in comparison with claims 1, 3, 4, 6-10, 12-18 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  claim 19 requires: “said radius of the internal wall varies: - along the central axis, between the apex of the notches and the points of the chevrons, and along a circumferential direction, in a plane passing through the apex, between the chevrons and the notches” and whereas claims 1, 13 requires first and second tangents and “the chevrons have points which are in same axial planes as a maximum-radius points of a hot lobe” in claim 1 and extensive analyzing and designing steps in claim 9 that are not required in newly submitted claims 19, 28.  Furthermore, claim 1 “the internal surface varies along a circumferential direction, in a plane passing through the apex, between the chevrons and the notches,” does not necessarily refer to the “radius of the internal wall” as the internal surface may 
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, 3rd paragraph from the end “the-” should delete the dash “-“.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “a first line defining an external wall in an axial half-plane passing through the apex of the notch deviates towards an outside, with regard to the first tangent so as to direct the flow to the outside” is new matter.  There is nothing in the original filed specification that indicates the “first line defining an external wall in an axial half-plane passing through the apex of the notch deviates towards an outside, with regard to the first tangent” so as to direct the flow to the outside.  The drawings and specification show no deviation of outside line 19 of the outer wall toward an outside.  Moreover, the flow does not encounter the external wall, so the first line of the external wall will have not directly direct the flow to the outside.  This claim is new matter relative to the original filed specification.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9-10, 12-18, 21-23, 25-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  	Claim 1 near the end: 
 	“the internal surface varies along a circumferential direction, in a plane passing through the apex, between the chevrons and the notches” is indefinite because it is 
Claim 1 near the end: 
“the internal surface deviates radially towards the inside with regard to the second tangent in said half-plane passing through the point of the chevron, between the apex of the notches and the points of the chevrons” is indefinite in that the second tangent in said half-plane passing through the point of the chevron establishes a line.  That line does not vary between the apex of the notches and the points of the chevrons as the apex does not pass through the same half-plane as the points of the chevron.  Accordingly, applicant’s wording is ambiguous and does not read on the invention.  Note the Claim 9 has analogous issues in the amended text.
Claim 9, lines 5-10 has been amended to read:  “an inner wall of the nozzle having a neck where an area of a passage cross section of a flow in the nozzle passes through a minimum downstream of the lobed mixer and at a defined abscissa on the central axis, the radius of the inner wall of the nozzle varying, downstream of this defined abscissa, in azimuth between the notches and the chevrons so as to produce azimuth fluctuations in a Mach number in the flow in a vicinity of said ring of chevrons,”  However, the claim amendment is unclear as “and at a defined abscissa on the central axis” remains unclear  “inner wall” “the lobed mixer,” “the minimum,” “the area,” etc. or the just the limitations following the italicized text.
Claim 17 claims: “wherein a second line defining an outer wall downstream of a second predetermined abscissa in an axial half-plane passing through the point of a chevron, and a first line defining the outer wall in an axial half-plane passing through the apex of thee notch, the second line comes closer to the first tangent [of the apex of the notch in claim 1] and the first line comes closer to the second tangent [of the point of the chevron] with regard to the longitudinal axis.”  After amendment, claim 17 has conflicting requirements in that the second line [point of the chevron] is compared with first tangent [of the apex of the notch in claim 1] and the first line [of the apex of the notch] comes closer to the second tangent [of the point of the chevron].  Applicant’s comparison is meaningless because applicant appears to have reversed the elements to be compared.  Since the claimed elements are in different planes, how are they to come closer, perhaps circumferentially?
Claim 21: “wherein downstream the defined abscissa, a second line defining an external wall in an axial half-plane passing through the point of a chevron deviates towards an inside with regard to the second tangent so as to direct the flow to the inside” The internal flow does not encounter the external wall, so the second line of the external wall will not directly direct the flow to the inside.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 6-7, 9, 10, 12, 14, 17, 18, 21-27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (2012/0091270) in view of SZYDLOWSKI et al (2013/0206865) and Stieger et al (7,735,601) and Schlinker et al (2005/0193716).     Moore et al teach an Afterbody of a mixed-flow turbojet engine, having a central axis, comprising a lobed mixer [see e.g. Figs. 18, 27] that has hot lobes 378 (a) returning to the secondary flow alternating with cold lobes 374 (a) penetrating  a primary flow, and a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons 366 (a), characterised in that, on a defined abscissa on the central axis downstream of the lobed mixer, an inner wall of the nozzle has a neck where an area of a passage cross section of a flow in the nozzle passes through a minimum [-- see e.g. Figs. 19, 29, and note the nozzle is taught for supersonic flow, see e.g. paragraphs 0011, 0053 and thus inherently requires a throat];  and in that the chevrons have points which are in a same axial planes as a maximum-radius points of a hot lobe;   the nozzle comprising a first radius of the inner wall at the point of at least one chevron [see leadlines to 348a or 348b or 380a or 380b of Figs. 25-27] being smaller than a second radius of the inner wall at the apex [see leadlines to 344a or 376a or 376b of Figs.  25-27] of at least one notch;wherein the lobed mixer and the nozzle together with the ring of chevrons are each rotationally symmetrical about the axis of the turbojet engine; wherein the number of hot lobes of the mixer and the number of chevrons are identical / equal [see e.g. Figs. 27-28 radius -- R3 is smaller than / less than R2, see paragraphs 0102 – 0103].  
SZYDLOWSKI et al teach the geometry of the nozzle and chevrons allows enhanced noise reduction and reduced thrust losses associated with chevrons [see 
The prior art do not teach the internal surface varies along a circumferential direction, in a plane passing through the apex, between the chevrons and the notches.   It would have been obvious to one of ordinary skill in the art to add an  downstream of this defined abscissa, in azimuth between the notches and the chevrons so as to produce azimuth fluctuations in a Mach number in the flow in the vicinity of said ring of chevrons [as taught by Stieger when there are area variations], said nozzle having a thickness reducing from the defined abscissa towards the point of the chevrons, along the central axis [as taught by SZYDLOWSKI];  the inner wall having a first tangent and a second tangent passing each through the defined abscissa in an entire axial half-plane [of Moore or SZYDLOWSKI], wherein downstream the defined abscissa, a third line defining the inner wall in an axial half-plane passing through the apex of the notch deviates, radially, towards an outside of the first tangent passing through a point of the inner wall corresponding to said defined abscissa in this axial half-plane so as to direct the flow to the outside [SZYDLOWSKI], wherein downstream the defined abscissa, a fourth line 
and determining the relative positioning in azimuth between the lobed mixer and the ring of chevrons is determined such that the azimuth fluctuations in the Mach number produce, in the vicinity of the neck of the nozzle in an annular region in which the supersonic flow begins to appear, pockets in which the flow remains subsonic [inherent, due to the area variations of the azimuth and noting the transition to supersonic will occur in different regions due to the area variation.  Furthermore, Stieger teaches the shock waves / cells caused by supersonic flow are also going to vary and are manipulated by the differential area expansion– see col. 8, lines 1-29].  The prior art do not teach said method comprising:  3analysing the radiated noise for at least one relative positioning value in azimuth of the mixer and of the ring of chevrons, of which the shapes have been previously defined, for at least one operating mode of the turbojet engine;  using the analyzing to determine the relative positioning in azimuth between the lobed mixer and the ring of chevrons which minimises the radiated noise analysed for said operating mode; designing the afterbody is designed such that the nozzle begins to start up in an 
In COMBINATION, the prior art teach:Afterbody of a mixed-flow turbojet engine, having a central axis, comprising a lobed mixer that has hot lobes returning to a secondary flow alternating with cold lobes penetrating the a primary flow, and a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons, characterised in that, on a defined abscissa on the central axis downstream of the lobed mixer, an inner wall of the nozzle has a neck where an area of a passage cross section of a flow in the nozzle passes through a minimum, and in that, downstream of this defined abscissa, a radius of the inner wall of the nozzle varies in azimuth between the notches and the chevrons so as to produce azimuth fluctuations in a Mach number in the flow in a vicinity of said ring of chevrons [inherent to Szydlowski et al and also taught by Stieger], and in that the chevrons have points which are in a same axial planes as a maximum-radius points of a hot lobe [Moore et al].  3. (Previously Presented) Afterbody of a turbojet engine according to claim 1, wherein the lobed mixer and the nozzle together with the ring of chevrons are each rotationally symmetrical about the axis of the turbojet engine;	 wherein the number of hot lobes of the mixer and the number of chevrons are identical [Moore et al]..  6. (Currently Amended) Afterbody of a mixed-flow turbojet engine according claim 1, wherein variations in radius of the inner wall of the nozzle in the end part define, in azimuth, sectors in which the radius has a maximum value in the region of the notches and sectors in which the radius has a minimum value in the region of the chevrons [Szydlowski et al, where R3 is less than R2 & R1, see paragraphs 0102 - 0103];	wherein a surface of the inner wall of the nozzle continuously comes closer to the axis of the turbojet engine in the sectors in which the radius has a minimum value;	 wherein the inner wall of the nozzle has a circular cross section as far as a defined abscissa, said inner wall having a defined tangent at this abscissa in an entire axial half-plane, and: - in the axial half-plane passing through an apex of a notch, the inner wall of the nozzle deviates radially, towards an outside, from said upstream tangent passing through a point of the inner wall corresponding to said abscissa in this half-plane; - in the axial half-plane passing through the point of a chevron, the inner wall of the nozzle deviates radially, towards the inside, from said upstream tangent passing through the point of the inner wall corresponding to said abscissa in this half-plane [Szydlowski et al]; wherein in a second predetermined abscissa, a first line defining the external wall downstream of the predetermined abscissa in an axial half-plane passing through the point of a chevron, and a second line defining the internal wall in an axial half-plane passing through the apex of a notch come closer respectively to a first tangent and a second tangent, the first and second tangent passing through the second predetermined abscissa;  wherein the predetermined abscissa is lower than the defined abscissa [Szydlowski et al].9. (Currently Amended) Method for designing a mixed-flow turbojet engine comprising an afterbody a mixed flow afterbody having a central axis, comprising a lobed mixer that has hot lobes returning to a secondary flow alternating with cold lobes penetrating the a primary flow, and a nozzle comprising, on its trailing edge, longitudinal notches defining a ring of anti-noise chevrons, an inner wall of the nozzle having a neck where an area of the a passage cross section of a flow in the nozzle passes through a minimum downstream of the lobed mixer, at a defined abscissa on the central axis and, downstream of this defined abscissa, the radius of the inner wall of the nozzle varying in azimuth between the notches and the chevrons so as to produce azimuth fluctuations in a Mach number [Szydlowski et al  & Stieger] in the flow in a vicinity of said ring of chevrons, said method comprising: - analysing the radiated noise for at least one relative positioning value in azimuth of the mixer and of the ring of chevrons [Schlender et al], of which the shapes have been previously defined, for at least one operating mode of the turbojet engine; - using the analyzing to determine the relative positioning in azimuth between the lobed mixer and the ring of chevrons which minimises the radiated noise analysed for said operating mode [this is also inherent or taught in paragraph 00037 of Schlender et al], which teaches that the alignment of the chevrons produces can be varied as in Figs. 13a or 13b such that applicant’s desired result occurs].  ; designing the afterbody such that the nozzle begins to start up in an operating mode of the turbojet engine that corresponds to the flight conditions of take-off 3of an aeroplane that is intended to receive the turbojet engine [note in each of the applied references, the noise reduction of the aircraft nozzle has to start at takeoff, as it is conditions such as takeoff where the aircraft is close to ground and the noise reduction required, see e.g. paragraph 0002 of Schlender et al], and determining the relative positioning in azimuth between the lobed mixer and the ring of chevrons is such that the azimuth fluctuations in the Mach number produce, in the vicinity of the neck of the nozzle in an annular region in which the a supersonic flow begins to appear [Szydlowski et al  & Stieger], pockets in which the flow remains subsonic; wherein a number of hot lobes of the mixer and a number of chevrons are equal; wherein the pockets in which the flow remains subsonic are regularly distributed in azimuth;  wherein the lobed mixer produces, in the flow in the vicinity of the ring of chevrons, spatial fluctuations in azimuth in a vortex intensity level and wherein the ring of chevrons is positioned in azimuth relative to the lobed mixer such that, in its the vicinity of the ring of chevrons, the azimuth of at least one maximum vortex intensity level corresponds to a minimum Mach number in the azimuth fluctuations of the flow in the nozzle in the vicinity of the ring of chevrons [Moore et al modified by Szydlowski et al teach the geometry, the Mach numbers and fluctuations are taught by Stieger]
Claims 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (2012/0091270) in view of SZYDLOWSKI (2013/0206865) and Stieger et al (7,735,601) and Schlinker et al (2005/0193716), as applied above, and further in view of either Slatkin et al (3,896,615) or Wetzler (4,681,261).  The prior art teach various aspects of the claimed invention but do not teach the expansion ratio ranges.  As for the afterbody is designed such that the nozzle begins to start up at an expansion ratio at start-up (takeoff) of less than 1:7 and also between 1:5 and 1:6, these are well known ranges used in the art.  This range is taught by Slatkin et al also teach that the nozzle begins to start up at an expansion / area ratio at start-up (takeoff) of less than 1:7 and is a well known range used in the art [see Figs. 2, 3 and col. 3, lines 43-77 noting the 1.2 .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (2012/0091270) in view of SZYDLOWSKI (2013/0206865) and Stieger et al (7,735,601) and Schlinker et al (2005/0193716), as applied above, and further in view of Braithwaite (4,813,230).  The prior art teach various aspects of the claimed invention but do not teach wherein the number of hot lobes of the mixer and the number of chevrons are different. Moore et al teach the number of hot lobes of the mixer and the number of chevrons are equal, because the lobes of the mixer are evenly spaced in the circumferential direction and the chevrons are equally spaced in the circumferential direction.  Braithwaite teaches the even spacing of the hot lobes of the mixer 20 is interrupted at the top of the lobed mixer, at 28 in Fig. 2, because of its need to accommodate the mounting to the engine [see col. 2, lines 36-45, and note this corresponds to an engine mounted under the wing].  .
Prior Art
Au et al teach [Figs. 3, 4] the chevron 26, the inner wall having a first tangent and a second tangent passing each through the defined abscissa [in 14] but in an entire axial half-plane, wherein downstream the defined abscissa, a third line defining the inner wall in an axial half-plane passing through the apex of the notch [intersects with 14a] deviates, radially, towards an outside of the- first tangent passing through a point of the inner wall corresponding to said defined abscissa in this axial half-plane so as to direct the flow to the outside [diverges to the outside in Fig. 4], wherein downstream the defined abscissa, a fourth line defining the inner wall in an axial half-plane passing through the point of a chevron, deviates, radially, towards an inside of a second tangent passing through the point of the inner wall corresponding to said defined abscissa in this half-plane,  the internal surface deviates radially towards the inside with regard to the second tangent in .
 Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually (Moore et al, SZYDLOWSKI), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments concerning SZYDLOWSKI, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “convergence [continuously is implied by the argument] of the internal surface from the base of the chevron to its point) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims  are first indefinite for the comparable limitation and instead require instead “a fourth line defining the inner wall in an axial half-plane passing through the point of a chevron, deviates, radially, towards an inside of a second tangent passing through the point of the inner wall corresponding to said defined abscissa in this half-plane, … the internal surface deviates radially towards the inside with regard to the second tangent in said half-plane passing through the point of the chevron, between the apex of the notches and the points of the 
For applicant’s arguments concerning Stieiger, applicant focuses solely on Fig. 18 even though Figs. 16-18 were cited.  Applicant argues the variation in Fig. 18 occurs [solely] upstream of the plane of the apex of the notches.  In rebuttal, in Fig. 18, the bumps clearly touch the apex of the notches [compare with Figs. 16, 17 for reference].  Accordingly, even in light of Fig. 18, the area is thicker at the plane of the apex of the notches.  Applicant’s arguments concerning the cited text [e.g. paragraph 0073] fail to persuade as the reference is clear in that while bumps are upstream of the chevron they also touch the apex of the notch.  Signficantly, applicant’s arguments remain deficient in as they do not address applied Figs. 16, 18 which clearly also read on the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

July 8, 2021